 I)ECISIONS OF NATIONAL LABOR RELATIONS BOARDSouthside Electric Cooperative, Inc. and InternationalBrotherhood of Electrical Workers Local Union467. Cases 5-CA 8983 and 5 CA 9213July 11, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELI 1OAND TRUESDALEOn December 20, 1978, Administrative Law JudgeAlmira Abbot Stevenson issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed an answering brief in response to Re-spondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge, tomodify her remedy, and to adopt her recommendedOrder, as modified herein.The Decision of the Administrative Law Judge, asamply supported by the evidence herein, reveals thatRespondent, following a Board-conducted electionwhich resulted in the Union's certification, set out ona course of conduct deliberately designed to under-mine the very existence of the Union as the employ-ees' representative. To that end, as found by the Ad-ministrative Law Judge, Respondent bargained inbad faith with the Union in the certification year by,inter alia, limiting the frequency and duration of ne-gotiation meetings and by refusing for 7 months tosubmit an economic proposal in response to that tothe Union. Thereafter, Respondent unlawfully with-drew recognition from the Union, unilaterallygranted increases in wages and benefits to unit em-ployees, threatened employees that if they supportedthe Union they would not receive wage increases, anddischarged a leading, if not the leading, union adher-ent because of his union activities. Because of the fla-grant nature of these violations, the AdministrativeI Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc.. 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing her findings. We do note that theAdministrative Law Judge found that a staff meeting which Respondentheld. and at which the Union was discussed, had occurred on June 7. 1976.That meeting occurred on June 11. 1976.Law Judge recommended, inter alia, that the Union'sinitial certification year be extended for an entire yearand that Respondent be required to make whole theunit employees for the losses they have suffered byreason of Respondent's refusal to bargain in goodfaith with their certified representative. We adopt theAdministrative Law Judge's recommended extensionof the certification year,2and we also adopt, as modi-fied, her recommendation that the unit employees bemade whole for Respondent's refusal to bargain ingood faith.AMENDED REMEDYAs background to our amending the make-wholeportion of the remedy, we note that the Union wascertified on July 28, 1976, and that negotiations be-tween it and Respondent began in late September1976. The charge was filed on October 31, 1977. TheAdministrative Law Judge, therefore, found that Re-spondent had bargained in bad faith with the Unionfrom on and after May 1, 1977, i.e., 6 months beforethe charge was filed.In devising a remedy to make the employees wholefor losses suffered by them as a result of Respondent'srefusal to bargain in good faith, the AdministrativeLaw Judge recommended that the unit employees re-ceive the same percentage wage increase and benefitsreceived by the nonunit clerical employees at Respon-dent's Alta Vista and Crewe locations at times whenthe unit employees3were receiving no benefits. Spe-cifically, Respondent's nonunit employees had re-ceived a pay increase of 6.72 percent, three additionalholidays, and an increased insurance contribution onNovember 1, 1976, and a 7-percent pay increase inNovember 1977. The unit employees received no in-creases from November 1, 1975, until February 25,1978, when (after withdrawing recognition from theUnion) Respondent inaugurated the same kind of jobreevaluation plan for unit employees which it hadearlier established for nonunit employees and gavethe unit employees a new wage scale resulting in wageincreases which averaged approximately 24 percent.4While we agree with the Administrative Law Judgethat the employees in the bargaining unit-but for'See. e.g.. Glonac Plastics. Inc., 234 NI.RB 1309 (1979), enfd. 592 F.2d94. (2d Cir. 1979).1 The unit in which the Union was certified was all construction and main-tenance employees at Respondent's Alta Vista and Crewe Virginia, facili-ties.'Accordingly, the Administrative Law Judge awarded the unit employeesthe following items: from May 1, 1977. the date from which the refusal tobargain was alleged, until February 25, 1978, when the unit employees weregiven the increases noted above, wages equal to an increase of 6.72 percent,three additional holidays a year, and an increased insurance contribution;and from November 1. 1977. until February 25. 1978, and additional payincrease of 7 percent. As noted, these benefits were the exact benefits ac-corded the nonunit employees at relevant times.243 NLRB No. 59390 SOUTHSIDE ELECTRIC COOPERATIVERespondent's unfair labor practices-would have re-ceived wage and benefit increases similar to those re-ceived by the nonunit employees, the record is not asclear as the Administrative Law Judge indicated thatthe unit employees would have received the same per-centage wage increases as the clerical employees.However, we conclude that the record does allow usto make the following modifications to the recom-mended remedy.We note first that the initial increase for nonunitemployees in November 1976 was awarded in accord-ance with the recommendation of a reorganizationand job evaluation study by Richard Ritscher, a con-sultant who was an expert in drafting wage plans forelectrical utilities. The study commenced in the springof 1976 and was finished on October 21, 1976. Thesecond increase, given to the nonunit employees inNovember 1977, was also pursuant to the formulaestablished by Ritscher.The record further shows that on February 9, 1977,Ritscher, in a letter to Respondent, submitted a wagescale and ranges for each classification of the unit em-ployees which was very similar to the wage plan im-plemented for nonunit employees in November 1976.5Respondent recognized that this wage plan could notbe unilaterally instituted while Respondent was en-gaged in collective-bargaining negotiations, and itwas not willing to negotiate about the plan or aboutwages at all when it commenced bargaining. It, there-fore, iced the wage plan until November 1977, whenRespondent finally made a wage proposal to theUnion. At that time it informed the Union about anearlier 1971 job classification plan and invited theUnion to participate in modifying it. At that timeRespondent estimated that revision of the plan wouldtake as long as 2 years. That estimate was merelyanother bad-faith attempt to delay agreement, how-ever, for, as found by the Administrative Law Judge,Respondent had a completed job classification planonly 22 days after it requested one from Ritscher. Itmade that request after it had withdrawn recognitionfrom the Union.The February 1977 plan prepared for the unit em-ployees was essentially the same as the one giventhem in February 1978. The 1978 plan was differentonly in that the percentage of the wage increase wasgreater-to reflect the delay in the increase--andthere were some changes in classifications to alleviateemployee complaints. The plan also included thesame holidays and insurance benefits which havebeen given to the clericals in November 1976.5The wage scale. which Ritscher denominated as H I to H 28, is thesame for unit and nonunit employees. The ranges for the classifications dif-fer, in accordance with differences in the various jobs.From this evidence, we find that but for Respon-dent's bad-faith bargaining, it would have agreed toimplement for the unit employees the wage plan sub-mitted to it in February 1977 by Ritscher. This find-ing is further buttressed by the record evidence whichshows that Respondent, on other occasions, uni-formly approved all of Ritscher's recommendations,including the one for the nonunit employees and arecommendation for an average increase of 24 per-cent for the unit employees in February 1978. More-over, Respondent wanted a wage plan which dealtwith all employees similarly, in order to assure thatall employees were in relative parity. Thus, Respon-dent intended to implement an updated version of theFebruary 1977 plan throughout its negotiations withthe Union. It merely delayed the implementation ofthis plan as a means to destroy support for the Union.We also find that the Union would have agreed tothe February 1977 wage plan, since (l) it had no ob-jection to a wage plan when it was mentioned in No-vember 1977, and (2) its own final wage proposal wasfor increases in line with those given to the nonunitemployees. Thus, we award the unit employees amonetary amount equal to the amount they wouldhave received pursuant to the scale established byRitscher for unit employees in February 1977, includ-ing holidays and insurance benefits, to run from May1, 1977. the date from which the unfair labor prac-tices were found, until February 25, 1978, with inter-est.With respect to the increases given to nonunit em-ployees in November 1977, we agree with the Admin-istrative Law Judge that the unit employees wouldhave received increases of 7 percent. That this is thecase is shown by Ritscher's recommendation of Feb-ruary 1978, wherein he computed the unit employees'new wages based on the rates (H-I-H-28) then ineffect for clerical employees. These rates reflected the7-percent increase which the clerical employees re-ceived in November 1977. Thus, when Respondentfinally gave the unit employees a raise, it did so inaccordance with the overall wage plan, wherein thejobs of both unit and nonunit employees are keyed tothe same wage scale. Accordingly, the unit employeesare to receive a 7-percent increase based on the wagescales in the February 1977 letter, with interest, forthe period of November 1977 (when the nonunit em-ployees received the increase) until February 25,1978, when Respondent gave the unit employees theirfirst increase in 2-1/2 years.6b It is, of course, at the compliance stage that the exact dollar liability ofRespondent will he computed. We have only established a framework bywhich actual liabilit) will he determined. If Resrondent can demonstratethat the unit employees were, to a certain extent, compensated for the 2-1/2-year wage freeze by the large increase of February 1978, then any monetaryliability should be reduced by the amount which represented compensationfor the 2-1/2-)ear freeze391 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFinally, we note that this remedy is necessary inorder to make the employees whole-as nearly aspossible-for the losses suffered by them as a result ofRespondent's hostility to, and refusal to bargain with.the Union. Thus, this remedy does not penalize Re-spondent, and it does not conflict with Section 8(d)'srestriction on the Board's authority to compel a party"to agree to any substantive contractual provision...." To the contrary, it merely restores the statusquo ante that would have existed had Respondentbargained in good faith. And, because Respondenthad a specific wage plan, which it was intent on insti-tuting, that status quo ante is not speculative.7ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent,Southside Electric Cooperative, Inc., Alta Vista andCrewe, Virginia, its officers, agents, successors, andassigns, shall take the action set forth in the said rec-ommended Order, as so modified:Substitute the following for paragraph 2(b):"(b) Make whole the employees in the unit foundappropriate herein for the monetary losses they suf-fered as a result of Respondent's refusal to bargain ingood faith with the Union as required by the sectionof the Board's Decision entitled 'Amended Rem-edy.' "7 It is the factor which distinguishes the instant case rom Winn-DiusiStores, tc., 224 NLRB 1418 (1976), wherein the Bioard awarded a similarremedy, which the Fifth ('lrcuit declined to enforce See Winn Divi Stores.In,.. v. N.L R B. 567 F.2d 1343 (Sih Cir. 1978) While the Board orderedretroactive wage increases based on a wage rate paid to Winn-Dixie ware-house employees elsewhere. the court found that measurement too specula-tive. Here. however. the record reveals Resrndent's own wage delermina-lion for the very employees at issue which was withheld because ofRespondent's refusal to bargain in good faithDECISIONSIA'IliMINI 0() III CASIAIMIRA ABOI Srt Vl NS()NS Administrative Law Judge:A hearing was held before me in this consolidated proceed-ing in Lynchburg, Virginia, April 3-6, 1978. The originalcharge was filed October 31 and served on Southside Elec-tric Cooperative, Inc. (hereafter called Respondent). No-vember 1, 1977, and amended December 19, 1977: the com-plaint was issued December 22, 1977, and amended at thehearing. The charge in Case 5-CA 9213 was filed February13 and served on Respondent February 14. 1978: the com-plaint was issued March 14, 1978. An order consolidatingcases was issued March 14, 1978. The amended complaintswere duly answered by Respondent.'I The General Counsel and counsel for Respondent filed a joint motion tocorrect Iranscript and request to place the motion in the official exhibit folderas Ji. Exh. .The molion and request are granted in the absence of objection.The issues are whether or not Respondent refused to bar-gain in good faith with International Brotherhood of Elec-trical Workers Local Union 467 (hereinafter called theUnion), in violation of Section 8(a)(1) and (5) of the Na-tional Labor Relations Act, as amended, by refusing to sub-mit a timely counterproposal, limiting the frequency andduration of collective-bargaining meetings. failing to desig-nate a bargaining representative with authority to agree tothe terms and conditions of an initial contract with respectto economic issues, and withdrawing recognition from theCharging Party Union and thereafter refusing to meet andbargain with the Union, and thereafter unilaterally reclas-sifying employees, increasing wages, holidays, and Respon-dent's contribution to employee insurance coverage;whether or not Respondent violated Section 8(a)(l) and (5)of the Act by threatening employees while negotiationswere in progress: and whether or not Respondent violatedSection 8(a)( I ) (3), and (5) of the Act by discharging unionleader and member of the negotiating committee MichaelReid while negotiations were in progress. Also at issue isappropriate remedy. For the reasons given below, I con-clude that Respondent committed most, but not all, of theviolations alleged and recommend a remedy uniquely tai-lored to effectuate the policies of the Act in this proceeding.Upon the entire record. including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by Respondent and the General Counsel. Imake the following:FINDIN(; S ()IF A('I AND CO()N(I.SlSONS OF LAWI. J RISI)I( IIONRespondent is a Virginia corporation engaged in the saleand transmission of electrical energy to customers from itsfacilities in Alta Vista and ('rewe. Virginia. During the past12 months Respondent received gross revenues in excess of$250,00() and purchased and received in interstate com-merce materials valued in excess of $50,000 from pointslocated outside the Commonwealth of Virginia. I find thatat all times material Respondent has been, and is, an em-ployer as defined in Section 2(2) of the Act engaged in com-merce and in operations affecting commerce as defined inSection 2(6) and (7) of the Act.11. AB()R OR(;ANIZAIIONThe Charging Party Union is a labor organizationswithin the meaning of Section 2(5) of the Act.III. UNfAIR L.AB)R PRA(I( isA. R/itsal To BargainI. The issuesThe complaint alleges and the answer denies that Re-spondent has refused to bargain in good faith by the follow-ing conduct since May I, 1977: (1) Refusing to submit awritten economic proposal until November 21, 1977: (2)limiting the frequency and duration of bargaining meetings:392 SOUTHSIDE ELECTRIC COOPERATIVEand (3) failing to designate a bargaining representative withauthority to agree to economic issues. It is also alleged anddenied that Respondent further refused to bargain in goodfaith on January 31. 1978. by withdrawing recognition andon February 22, 1978, by unilaterally reclassifying employ-ees and increasing wages, the number of holidays, and Re-spondent's contribution to employee insurance coverage.2. BackgroundRespondent is an electric utility cooperative with officesin Alta Vista and Crewe, Virginia. Respondent admits andI find that the following individuals were at material timesits supervisors and/or agents: C. S. Hooper. Jr.. manager(Manager Hooper): S. D. I.eftwich, supervisor: C. S. Hoop-er 11, assistant supervisor (Supervisor Hooper): and Her-bert W. Larrabee, chief negotiator.A petition was filed with the National Labor RelationsBoard by the Union in Case 5 RC 9730 for an electionamong Respondent's outside employees, and the minutes ofa staffing meeting held by Manager Hooper on June 7.1976. during the organizing campaign, show' that Hooper'sdiscussion of the Union included, among other items, anadmonition that "from now on we should stop trying to beso good to the employees" and that they would no longerbe allowed to take junked or discarded materials home orallowed to wash their personal cars or repair their CB ra-dios on company time with company equipment.The minutes for a July 19, 1976, staff meeting held justbefore the election reflect that Hooper announced that ifthe Union won, no unit employee would be allowed towork until the union representative signed an agreement tothe effect that the employees were "willing to work before acontract is agreed upon" and would not require the co-opto "accept as minimum conditions of the labor contract"existing wages, fringes, or other conditions of employment.Hooper testified that this threat was not carried out, be-cause counsel advised him it was illegal.A Board election was held, the Union won by a vote of40 to 14, and on July 28, 1976. the Union was certified asthe exclusive bargaining representative of the employees inthe following appropriate unit:All construction and maintenance employees em-ployed at the Respondent's Alta Vista, Va. and Crewe.Va. facilities including servicemen-working foremen,first class linemen, second class linemen, apprenticelinemen, groundmen, warehouse clerks, auto mechanichelper, annex janitors, electrical technician, radio-me-ter technician, truck driver, work order constructionclerk, night dispatchers, and right of way inspector:but excluding all part-time day dispatchers, office cleri-cal employees, engineers, guards and supervisors as de-fined in the Act.In the past Respondent had given general pay increasesto all its employees on January I and July .1974. andJanuary I and November I, 1975. Therefore. when negotia-tions began, the unit employees had not received a pay2 I accept the minutes of staff meetings as accurate reflections of what wassaid at the meetings because they were produced by Respondent from Man-ager Hooper's files.increase since November 1, 1975. Respondent had, how-ever, commissioned Richard Ritscher, of the National Ru-ral Electric Cooperative Association (NRE('A), to conducta study and produce a reorganization plan including jobdescriptions and reevaluations and recommended payscales for all its employees. When the Union was certified.however. Respondent. without advising the Union. in-structed Ritscher to discontinue work on the job reevalu-ation and pay scale plan for unit employees, but to continuework on those programs for nonunit and management em-ployees and on job descriptions for all employees.Respondent declined the Union's suggestion that nego-tiations begin on August 16. 1976, and the first meetingtook place September 22. 1976. From then until May I,1977. all negotiating sessions were conducted at a motel inCrewe. Virginia. At the September 22, 1976. meeting theUnion presented a noneconomic contract proposal. and theparties agreed to defer economic issues until noneconomicmatters were disposed of. Three negotiating sessions wereheld during September, and seven were held during Octo-ber 1976.On October 21. 1976, Ritscher submitted to Respondenthis completed reorganization plan and a job reevaluationplan for nonunit employees. Based on his conclusion thatthe pay and benefits of Respondent's employees were belowthose of the current labor market, he recommended a 6.72-percent wage increase, 2 full- and 2 half-day additionalholidays, and that Respondent increase its contribution tothose employees' hospital insurance from 50 to 75 percent.Ritscher's recommendations were approved by Respon-dent's board of directors and went into effect November ,1976.Two bargaining sessions were held by the Union and Re-spondent in November. and three in December, 1976. Stateand Federal mediators joined the sessions at the request ofthe nion over the objections ot' Respondent December 14,1976: the Virginia mediator attended a total of two meet-ings, and the Federal mediator attended all subsequent bar-gaining sessions.In 1977 the parties met three times in January and twicein February. After meeting once in March. on the 27th,they agreed to drop the few unresolved noneconomic issuesand take up economic matters. No meeting was held inApril, and economic issues were the main subject of discus-sion at 12 subsequent meetings held over the next 9 monthsbeginning May 1. 1977.3. Conduct in issue'May 1, 1977. The Union presented its first economic de-mand at this meeting-wage increases for all employeeswhich the Union estimated as somewhat less than 20 per-cent above the highest rate in each classification. Respon-dent to pay for tools and equipment necessary to performWhere accounts differ. the facts with regard to the bargaining sessions inissue are based mainly on the testimony given by International Representa-tive Lawrence Hogan and Local 467 Business Manager Roy Keatts, whom Icredit over Respondent's chief negotiator and Atlorney John Boswell. TheGeneral Counsel's witnesses appeared t be persons of tenacious integrity.while Respondent's witnesses appeared to tailor their testimony to fit Re-spondent's cause.393 Dt('CISIONS OF NATIONAL ILABOR RELATIONS BOARDthe job, 3-1/2 more holidays, vacations, and union duescheckoff. The Union spent some time explaining its propos-als, which were based on the concept that all employeesdoing the same work should receive the same pay. Respon-dent's representatives retorted that the proposals were ri-diculous and would bankrupt the co-op. International Rep-resentative Hogan explained that this was the Union's firstdemand, that it was negotiable, and asked for a counterpro-posal. Larrabee replied that he would study the Union'sdemand. Larrabee also announced that Respondent wouldno longer pay for the motel space in which the parties hadbeen meeting; the Union suggested moving to Lynchburg,where it could provide facilities: Respondent refused tomeet there; and the parties (the Union, temporarily) ac-cepted an invitation to meet in the mediator's headquartersin Richmond, where all subsequent negotiating sessionswere held.May 9, 1977. Respondent's representatives asserted thatthe union proposal would cost the Company $250.000,which was unrealistic because the co-op was having troublecollecting old bills and had operated at a loss in March andApril. They also disagreed with the concept inherent in theunion proposal that employees doing the same work shouldreceive the same pay, preferring the graduated scale basedon seniority then in effect. Hogan suggested a probationaryperiod, and equal pay thereafter, but Larrabee still dis-agreed. Hogan passed Larrabee a note proposing that bene-fits for union employees be the same as those of the nonunitemployees. Larrabee announced his intent to meet withrepresentatives of NRECA in Washington, D.C., with re-spect to pensions and hospitalization insurance. I-logan re-peated that the Union's proposal was just that, a proposal,that it was negotiable, and again requested a counterpro-posal, but .arrabee replied he needed time for study.Mal 16, 1977. At Respondent's request, Hogan gave ur-ther explanation of the Union's proposals. Respondent'srepresentatives said the co-op was in poor financial condi-tion and could not afford such wage increases. Hogan askedwhy, if that was so, they had given nonunit employees araise, and the reply was that all those personnel deserved araise.June 11, 1977. This meeting began with additional objec-tions to the Union's May I proposal, which Larrabee esti-mated would amount to 19 53-percent increases for variousemployees, whereas settlements in the Virginia electriccompanies were running at 7 7.8-percent wage increases.He went on that Virginia Electric and Power Co. (VEPCO)was proposing 22 26-percent wholesale rate hikes forpower supplied to this and other Virginia and North ('aro-lina co-ops, which would have an adverse impact on the co-op's financial status. Larrabee said he was unable to make acounteroffer, but had scheduled meetings on pension andhealth-and-welfare plans in July with representatives ofNRECA and as a result would have additional data to re-view with co-op Manager Hooper for presentation at theco-op board of directors meeting (as the board of directorsmet every third Thursday, the reference presumably was tothe meeting scheduled for July 21).June 21, 1977. This meeting consisted almost entirely of along talk by a representative of Respondent about variousfactors which were said to have had a possibly adverse ef-fect on the economic future of the co-op.June 22, 1977. Larrabee informed the union representa-tives that the co-op had lost 4,000 customers, that the em-ployees' pay was already in line with that of employees ofother co-ops. and that Respondent could not afford to givean increase in pay, but would come up with a counterpro-posal soon.4July 29, 1977. The company representatives providedmore details about the business problems of the co-op atthis meeting. L.arrabee also made an oral counterproposal,stating he was thinking along the lines of a 5-year contractwith a 5-percent increase the first year, 3 percent the sec-ond, 2 percent the third, and no increases the final 2 years,with no wage reopener or cost-of-living increases: continu-ing the present hospitalization insurance plan; and continu-ing the present pension plan with a I-percent reduction inthe amount contributed by the co-op. Hogan rejected the 5-year-contract proposal with what he considered such lowincreases.September .1977. Hogan made the Union's secondeconomic proposal as a package: a 2-Near contract with a10-percent increase for the highest paid employees in eachclassification and 14 percent for those receiving less thanthe highest rate the first year and 8 and 12 percent, respec-tively, the second year and tools expenses, holidays. duescheckoff; and continuation of' present fringe benefits as pre-viously proposed. Respondent voiced its continued objec-tion to the concept of striving for equal pay for equal work,and ogan responded that he would not insist on this as-pect of the proposal. I.arrabee charged that the proposalamounted to a 50-percent increase in wage costs. No agree-ment was reached.The minutes of Hooper's September 29, 1977. meetingwith his staff reveal that Supervisor Leftwich asked if theco-op would be able to give the men a raise this year, and1looper replied, "W]e could not give them a raise unless wego to the Union, and then the men would be getting whatthey want." .ceftwich reported being told the men wouldquit if the, did not get a raise this year. to which Hooperresponded. "[11 f they quit, we will just advertise for morehelp." It was then announced that the employees who didnot want the Union knew they could then call for a vote,but they had obtained onlN 14 of the 17 signatures needed.Hlooper then said that "he certainly hopes all of the otherIthan the negotiating team] staff members will start workingon this Union situation immediately. The) can tell the em-ployees that it looks like this thing is going to affect themthis year and they want something done about it." It wasnot long after this, as found below, that Supervisor Left-wich informed employees they would not get a wage in-crease until they got rid of the Union. On October 24, 1977,employee Michael Reid, a member of the union negotiatingteam, was terminated under circumstances described below.On November 1, 1977, another wage increase, this time of 7percent, went into effect for nonunit employees.October 27, 1977. Larrabee reviewed the Union's secondproposal in detail, terming it totally unrealistic. requiring19-50-percent increases for various employees. Larrabeepromised a written counterproposal for November 21.I find, contrary to the testimony of Larrabee, that there was no negotiat-ing session on June 29, 1977.394 SO ll HSISl[): FIECTRI(' COOPERATIVENovember 21. 1977. At this meeting Respondent pre-sented its first written economic proposal. The proposal wasfor a 5-year contract. It set forth objections to the Union'sproposal, which did not. however. include inability to pay.The written proposal stated, among other things:The Union's proposal fails to take into considerationthe amount of longevity paid to long-time employeesunder the established plan of Cooperative or the eco-nomic relationship of' pay rates to the marketplace.Respondent's proposal also stated. "The Cooperative pro-poses establishing a new job classification reevaluationplan." and offered a wage increase of 5 percent the firstyear. 4 percent the second, 3 percent the third, and zeroincreases the fourth and fifth years of the contract. By wayof explanation, arrahee said he had obtained job classifi-cation reevaluation plan from Richard Ritscher ofNRECA, but the plan was outdated and must be broughtup to date, and he hoped to present an updated plan soon.Hogan expressed surprise at the sudden proposal of a jobreevaluation plan, but said he had no objection, as reevalu-ation was a managements prerogative.On November 28. 1977, the VEPCO request for a 22 26-percent hike in the wholesale rate for power supplied to theco-op for resale was settled for 16 percent. Hooper testifiedthat, in any event, since early 1977 the co-op has had au-thority to automatically adjust the retail rates it charges toits customers to reflect wholesale rates charged by VEPCO.but that the co-op has not increased its retail rates forpower since 1974.December 16. /977. Larrabee gave the Union a copy of a1971 uniform job evaluation program he had obtained fromNRECA. explained it was not up to date, and informedthem that the unit jobs would have to be reevaluated beforethere could be any further discussion of wages. The Federalmediator asked now long an update would take, and Larra-bee said he was trying to get Management Consultant Rit-scher to do the work, and it could take 2 months to 2 years.Larrabee asked whether the Union would like to participatein the reevaluation process, and Hogan repeated that theUnion was not interested, as it considered employee evalu-ation to be a management prerogative. Larrabee said hewould select a committee of employees to assist in the pro-gram. and Hogan told him to get on with it. Hogan thenput forward a proposal, which he said would remain out-standing until February 1978, for a I-year contract with a15-percent across-the-board wage increase, which he under-stood to approximate the increases already given to nonunitemployees since negotiations began, with the noneconomicprovisions already agreed to and checkoff. Larrabee agreedto think it over, but specified that nothing would be doneuntil the reevaluation plan was completed. Although Larra-bee did not wish to meet with the union representativesagain until his reevaluation plan was completed, the partiesdid arrange to meet on January 16. 1978, the next dateLarrabee was available.January 16. 1978. This was the last negotiating session.Larrabee announced that Ritscher of' NRECA had agreedto draw up a reevaluation plan and invited the Union toparticipate in the selection of employees to take part in theprocess. Hogan merely responded that the Union had ex-pressed no objection to any reevaluation if the partieswould get on with their negotiations. In his opinion, givingthe unit employees a 15-percent increase, as proposed,would have no effect on such a plan. Larrabee stated that15 percent was out of the question because the reevaluationplan might entail some wage increases. and until Respon-dent knew what they would be, it could not commit itself' toany other increases. Larrabee said that in fact he wished toreduce the number of holidays enjoyed by the unit employ-ees by I- I /2 days (even though he revealed he did not knowhow many holidays were presently enjoyed). Hogan againpointed out that the Union's proposal conformed to Re-spondent's treatment of nonunit employees, and Larrabeeresponded that the Union did not represent those employ-ees, and what Respondent did about them was its own busi-ness. The mediator inquired again why it would take solong to reevaluate the employees, and arrabee estimatedthis time that the job would be completed in about 45 days.Although Larrabee again voiced his opinion that it wouldbe futile for the parties to meet again until his reevaluationplan had been completed. he agreed to convene on Febru-arv 21.On the same date, January 16, 1978 a decertificationpetition was filed.5Jonuarl 31, 1978. Manager Hooper addressed the follow-ing letter to Union Representative Hogan on this date:This is to notify you that we, in good faith, doubtthat you and the I.B.E.W. continue to represent a ma-jority of our employees in the collective bargainingunit. We base this belief on the following:(1 A decertification petition has been filed andwe were notified of that fact by an NLRB agent lastweek.(2) We have had substantial turnover in the bar-gaining unit since the certification.(3) We have heard numerous complaints from theemployees concerning your failure to adequatelyrepresent them.(4) Your bargaining position has weakened con-siderabls inasmuch as you previously withdrew sub-stantially all demands placed on the bargaining ta-ble. and(5) Employees in the unit have ceased attendingthe bargaining sessions.Accordingly, since this question concerning repre-sentation has arisen, we will no longer deal with you asa representative of our employees until ou establishyour majority status. We hereby cancel the plannedmeeting date of February 21. 1978.6February' 22, 1978. Richard Ritscher submitted his com-pleted reevaluation plan to the board of directors in amemo which began as follows:On January 31, 1978, Mr. Hooper wrote to the rep-resentative of the International Brotherhood of Electri-cal Workers informing him that the Cooperative felt' The decertfication petiion was dismissed by the Regional Director onMa 4 or 5, 19786On Februar) 9, 1978. Hogan protested the withdrawal of recognition ina letter to tlxooper and requested continuation of negotiations.395 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the union no longer represented a majority of theCooperative's outside employees. Because of this opin-ion, it was determined that the Cooperative would goahead with a planned reevaluation of all positionswhich had been included in the bargaining unit towardthe end of establishing new wage rates within a system-atic pay plan such as the one covering the rest of theCooperative's employees ....The plan made some changes in classifications, designedchiefly to meet, at least to some extent, a request by theemployee committee that all employees doing the samework should receive the same pay by consolidating jobs andnarrowing the difference between the highest and lowestrate for each job: the plan also substituted for the previoussingle apprentice classification four progressive apprenticeclassifications leading to journeyman lineman. In addition.the plan placed all job classifications into graduated payscales which had been established in the nonunit planwhich went into effect November 1, 1976. It recommendedpay increases for all unit personnel, depending on classifica-tion and scale, based on "the latest Labor Market informa-tion ..within the Co-op's ability to pay," which amountedto a 19.65-percent cost increase overall for wages alone, inaddition to the 5-percent cost of the increases offered byRespondent to the Union. Some employees received asmuch as 40-percent wage increases, the average being 24percent. In addition, the plan recommended 2 full- and 2half-day additional holidays and an increase in the Compa-ny's contribution from 50 to 75 percent of hospital insur-ance costs for each employee, benefits which nonunit em-ployees had received previously.7Hooper approved the plan and assigned individual em-ployees to classifications and to appropriate pay rateswithin the wage scale. The board of directors adopted theRitscher plan on the same day it was submitted, February22, 1978, effective February 25, 1978.March 15, 1978. Manager Hooper addressed a letter toeach unit employee, all of whom received pay and benefitincreases, advising him of his new classification and in-crease in pay and other benefits and cautioning:You must realize that any future negative rulings bythe National Labor Relations Board may force the Co-operative to withdraw this pay increase.4. ConclusionsI do not credit Larrabee's testimony that the infrequencyand short duration of the meetings which the record estab-lishes were due largely to unavailability of the mediator. Itis clear that Larrabee all along resented the participation ofthe mediator, whose presence Respondent's brief implieswas disruptive, and sought to justify this attitude by shiftingthe blame to him in this respect. On the contrary, I creditInternational Representative Hogan and Local 467 Busi-ness Manager Keatts that it was primarily Larrabee whowas unavailable, resulting in so few meetings being held atsuch long intervals, and that it was Larrabee who arrivedNo change was recommended in the unit employees' pension plan, whichRespondent had improved for nonunit employees only on January , 1978.late, interrupted meetings for reasons unconnected with thenegotiations, and called prolonged caucuses during which itis obvious that neither offers nor counteroffers were consid-ered or discussed. Indeed, Respondent's attorney, JohnBoswell, admitted that the union representatives continu-ally pressed for more frequent meetings. Moreover, this en-tire record supports the likelihood that the Union represen-tatives would have considered their best interests to lie withspeedy arrival at a mutually satisfactory collective-bargain-ing agreement. The Board has held there to be no legalacceptance in the explanation that a party's representativeis a busy consultant with many clients and demands on histime, as it is a party's obligation to furnish a representativewho can be available to negotiate at reasonable times with-out inordinate delays, as the statute requires.8The recordherein, however, justifies the conclusion that Larrabee's un-availability, lateness, and interruptions were part of a delib-erate policy by Respondent of delay and discouragementleading to no agreement at all and indicative of its refusalto bargain with the Union in good faith, in violation ofSection 8(a)(5).Respondent denies that it refused to submit an economicproposal until November 21, 1977. insisting that it made agood-faith offer on June 29, 1977. Although I have fbundthat no meeting was held on June 29, I take this to be areference to the oral offer which I have found Larrabeemade on July 29, 1977. 1 find, however, that this was not agood-faith offer. In the first place, Larrabee phrased it interms of his "thinking" only. In addition, Manager Hoopertestified that he had his first discussion of economics withLarrabee in mid-July, but failed to mention authorizing thisoffer: and although Respondent's board of directors meetsevery third Thursday, and presumably therefore met onJuly 21, there is no hint that he cleared this offer at thattime. On the contrary, Hooper indicated that no proposalwas firmed up as a result of his discussions with Larrabeeuntil November 21. 1977, because of some alleged long-range operating projections which he had to complete be-fore he could construct a counterproposal. I find, therefore,that Larrabee's July 29 offer did not have the required ap-proval of Manager Hooper and the board of directors, al-though if it had been accepted by the Union, they no doubtwould have jumped at the chance to approve anything sodisadvantageous to the Union and to the unit employees. Ithus find that the first authoritative economic counterpro-posal was made by Respondent in its written offer of No-vember 21, 1977, which had the necessary assent of themanager and the board.It is thus plain that despite the Union's repeated requestsfor a counterproposal, Respondent's first genuine counter-proposal was not put forward until more than 6 monthsafter the parties by agreement began negotiating economicissues.Respondent accounts for the delay by its allegedly unfa-vorable financial condition and the need for a job reevalu-ation plan. Indeed, Respondent's representatives took uppractically the entire time of six of the nine meetings follow-ing May I detailing the co-op's purported financial dis-tresses. The truth of the matter was, however, that the co-I Inter-Polymer Industries, Inc., 196 NLRB 729. 760 (1972).396 SOUTHSID)I ELECTRIC (OOPEiRATIVEop's financial condition was not relevant to any counterpro-posals it could have made. This is clearly shown by its fail-ure to include it among Respondent's stated objections tothe Union's proposals in its written offer of November 21and the absence of the ability-to-pay factor in Ritscher'srecommendations of pay increases for nonunit employeeswhich were implemented in the fall of 1976 and the fall of1977. And although Ritscher asserted, in his subsequentrecommendation of' increases for unit employees (whichwere immediately approved), that the co-op had the abilityto pay, there is no evidence whatsoever that Ritscher wasfamiliar with or took into consideration Respondent's fi-nancial condition. Moreover. Respondent's plea of thedamaging financial effects of VEPCO's request for an in-crease in the wholesale power rate was clearly false in viewof IHooper's admission that the co-op had authority auto-matically to make adjustments in the retail rates it chargedif its wholesale rate was raised and his concession that theco-op has not raised its retail rate despite the subsequentVEPCO increase. In view of Ritscher's pay and benefit in-crease recommendations, quickly adopted by Respondent.in 1976 and 1977 for nonunit employees and in 1978 forunit employees, based on the proposition therein, and histestimony. that Respondent was paying considerably lessthan the labor market rate. Larrabee's declaration, at theJune 11. 1977. negotiating session, that the pay of unit em-ployees, who had not received any increases since 1975, wasalready in line with that of employees of other co-ops andthat Respondent could not afford to give them any in-creases was patently deceptive. In these circumstances Re-spondent's charge, in its November 21, 1977. counterpro-posal, that the Union's proposal failed to take intoconsideration "the economic relationship of pay rates to themarketplace" can only be regarded as cynical.Similarly deceptive were Respondent's repeated asser-tions of the necessity of delaying a counterproposal untilLarrabee could arrange consultations with NRECA offi-cials on pension and hospital insurance benefits. AlthoughLarrabee told the union representatives on June I 11. 1977.that his meeting with NRECA officials would provide himwith data to review with Manager Hooper and the board ofdirectors at their meeting, there is no indication that anysuch data were presented at the directors' meeting of June23 or July 21 or at any time before Respondent's November21 proposal was approved, if then. In any event, the Unionhad proposed only the same fringe benefits already ex-tended to nonunit employees, and Respondent was awareof those costs, based on Ritscher's prior nonunit report.Further evidence of Respondent's bad faith was revealed inthe minutes of the staff meeting of September 29. 1977.when Hooper strongly implied that no increases would begiven until the employees abandoned the Union: and ifthey did not like it, they could quit, as Respondent wouldmerely replace them, followed by Supervisor Leftwich's re-laying this information to the employees, as found below.Finally, despite the lengthy and detailed evidence of al-leged financial difficulties, there is no substantial evidenceof any change in Respondent's financial condition to ac-count for either its counterproposal of November 21, 1977,or the dramatically more substantial increases given to unitemployees after recognition was withdrawn from theUnion.With regard to the job reevaluation plan, the recordshows that Respondent conlmissioned Ritscher to reeval-uate the jobs of all its employees in 1975 and that it toldhim to cease work on the unit jobs when the nion wascertified. As Respondent therefore merely interrupted anongoing program of its own device, I do not credit I.arrabeethat the only reason he undertook the program was to pla-cate International Representative Hogan's predecessor aschief union negotiator. who complained there were toomany job classifications. Nor do I credit I.arrabee and At-torney Boswell that L.arrabee raised the subject of job re-evaluations off and on throughout the entire negotiationsBoswell having admitted anyway that the subject was notmentioned as related to wage and benefit increases. On thecontrary, I credit Hogan and Keatts, as I have above, thatthe subject of job reevaluations was not raised by Larrabeeuntil November 21. 1977. when it appeared in Respondent'sfirst written counterproposal. Hooper's testimony that L.ar-rabee reported that from May .1977. on, he requestedpermission to proceed with the plan, but that the Unionwas adamantly opposed to it. is therefore not true. Indeed,from the time the subject was raised, on November 2 I, theUnion never objected, repeatedly maintaining it was a man-agement prerogative. This is not to say that the lnion gaveRespondent carte blanche to effect any wage or benefit in-creases without obtaining the Union's agreement in nego-tiations. as the Union was firm on exactly the oppositeproposition. So what really happened was that the co-opunilaterally called a halt to its previously inaugurated jobreevaluation program, without so informing the Union, andfor 16 months after the Union's certification prevented Rit-scher from continuing with his assignment, without sayingone word on the subject to the Union. Then, after spendingover 6 months of economic negotiations engaging in delay-ing tactics. it suddenly resurrected the idea and told theUnion it could negotiate no further on economic issues fora period of up to 2 years, until the plan was completed. Aswas revealed in Ritscher's February 22. 1978. memo toManager Hooper. Respondent did not in fact give Ritscherthe go-ahead until after it withdrew recognition and refusedto bargain further with the Union altogether, and Ritscherthen completed the plan in 22 days.I accordingly find no merit in Respondent's defensebased on the alleged financial condition of the co-op or theneed for a job reevaluation plan.The above-detailed conduct by Respondent was whollyinconsistent with the exchange of proposals and counter-proposals by parties endeavoring in good faith to reachagreement on the terms of a collective-bargaining agree-ment. as the Act visualizes. I therefore conclude that Re-spondent violated Section 8(a)(5) and (1) of the Act by lim-iting the frequency and duration of bargaining meetingsand refusing to submit a written economic proposal untilNovember 21, 1977. as alleged in the complaint.'The following evidence relates to Manager Hooper'swithdrawal of recognition on January 31., 1978:(a) Decerification petition. Hxooper testified that his onlyknowledge of the petition was that he received a copy fromthe Board 2 or 3 days after it was filed on January 16. 1978.9 Inter-Polymer Indueries. Inc., supra, 761.397 IDF9( ISIONS ()I NATIONAL I.ABOR RELATIONS BOARI)(b) urnovcr vince certification. Nine employees. includ-ing Michael Reid, had left the unit tfr one reason or an-other. and five new employees had been hired.(c) Emplovee omplaints that the Ul1ion ailed t ade-quatel/v represent them. According to ooper, this statementwas based on his conversations with five employees whoasked him what was going to happen. "when we would signa contract with the union," and why the employees couldget no raises, as "[tlhey was hurting for pay raises." andtold Hooper "the union hadn't done anything or them."(d) Weakened bargaining position of the U /nion as reflhctedin its withdrawal of'substantialiv all demands. No justifica-tion ftr this assertion was presented by Respondent. but therecord shows that although the Union had modified its de-mands in the face of Respondent's intransigence, it had notwithdrawn substantially all its demands.(e) Unit emploveev had cettsed attending hargaining ser-sions. Manager Hooper testified that Larrabee reported thatno employees were attending the negotiating sessions, andthey appeared to have lost interest in them. The recordshows, however, that employee attendance was high duringthe first 8 months the negotiating sessions were held inCrewe, Virginia: indeed, Larrabee objected to the attend-ance of so many employees on several occasions and triedunsuccessfully to get the Union to limit the number permit-ted. It was only after Respondent refused to meet in Creweany longer--- and also refused to meet in Lynchburg, wherethe Union could provide meeting space and the meetingswere moved to Richmond that employee attendance fell offbecause of the distance involved. Larrabee thereafter con-sistently refused the Union's repeated requests to move themeeting to Lynchburg.It is well established that where, as here, an employer hasengaged in unlawful conduct which directly affected all unitemployees and which could have reasonably been predictedto cause disaffection, it cannot rely on the filing of a decer-tification petition to justify withdrawal of recognitions Norcan it, in such circumstances, rely on turnover." Moreover,although new employees are presumed to support the unionin the same ratio as those whom they have replaced,' theUnion would not have lost its majority status even if all fivereplacements had been antiunion. Similarly, even if the fiveemployees who allegedly complained to Hooper about theUnion were different individuals from the five replace-ments, the Union still would not have lost its majority. Inany event, it was Respondent's unlawful conduct, as found,and no lack of diligence on the part of the Union, which layat the bottom of employee complaints and the other consid-erations enumerated by Manager Hooper in his letter ofJanuary 31, 1978. 1 conclude that the withdrawal of recog-nition and refusal to bargain on and after January 31, 1978,violated Section 8(a)(5) and (1) of the Act.'"With regard to Respondent's unilateral increase in wages,holidays, and contributions to employee insurance cover-age, it never submitted these increases to the Union as pro-'Autoprod Inc., 223 NLRB 773, fn. 2 (1976)."James W Whitfield db/a Cutten Supermarket, 220 NLRB 507, 508(1975).' Id at 509.' See Cornell of California, Inc.. 222 NLRB 303 (1976).posals, and the Union never acquiesced in any of these uni-lateral changes. On the contrary, the benefits unilaterallygiven far exceeded any proposals offered to the Union.Moreover, Respondent accompanied its largesse with, as Ifind below, a threat to rescind the increases granted if theunfair labor practice charges against it were proved.The Supreme Court held in N.L. R.B. v. Benne Katz, etc.,d/h/a Williamshurg Steel Products Co., 369 U.S. 736,(1962). that an employer violates Section 8(a)(5) if it makesunilateral changes in wages, hours, or working conditionswithout first bargaining to an impasse with a majority rep-resentative of its employees, regardless of its motive in mak-ing such changes. There is no contention, and no evidence,that the parties here had reached an impasse. But the evi-dence is overwhelming that Respondent's motive was toundermine the Union and win the employees' allegiance bya dramatic demonstration that it was to their benefit toplace their reliance not in the Union or the Board but inRespondent alone. I conclude that the unilateral increasesin wages benefits, effective February 25, 1978. were viola-tive of Section 8(a)(5) and ( I ) of the Act.Summarizing, in making the findings herein of unlawfulconduct, I have taken into consideration the backgroundand context in which the conduct occurred. ManagerHooper announced before the election his intention of de-priving employees of some of the benefits they enjoyed inretaliation against the advent of the Union and his inten-tion of conditioning further employment, if' the Union waselected, on a union representative's signing a contractagreeing in effect not to strike and not to permit the mini-mum demand of continuation of present benefits, intentionswhich were not carried out only because of advice of coun-sel. After the election, Respondent unilaterally and secretlydiscontinued its job reevaluation program for unit employ-ees and 16 months later used the purported need for such aprogram to justify its refusal to engage in further discus-sions of' economic issues. It failed to make any preparationsfor economic counterproposals during the 9 months afterthe Union's certification, during which period it gave twoincreases to nonunit employees, each of which exceeded thesingle counterproposal it eventually offered the Union. Itspent meeting after meeting discussing allegedly poor finan-cial conditions which it knew had no bearing on its negotia-tions with the Union. Soon after the certification year ex-pired, Respondent's manager clearly implied to his staffthat the unit employees would receive no wage increasesuntil they abandoned the Union and urged the staff to fa-cilitate the decertification petition. As found below, it inter-fered with its employees' rights under Section 7 of the Actand discriminatorily discharged the leading employee unionadherent. In these and all other circumstances describedherein, I conclude that Respondent on and after May 1,1977, failed and refused to bargain in good faith with theUnion as the certified representative of its employees in anappropriate unit by failing and refusing to submit a valideconomic proposal until November 21, 1977: limiting thefrequency and duration of collective-bargaining meetings;withdrawing recognition from the Union on and after Janu-ary 31, 1978, and thereafter refusing to meet and bargain;and on February 25. 1978, unilaterally increasing wages,holidays, and Respondent's contribution to employee insur-398 SOUTHSIDE ELECTRIC COOPERATIVEance coverage. all for the purpose of undermining employeesupport of the linion and avoiding reaching agreement, inviolation of Section 8(a) 5) of the Act.'B. Inlerfi'renceThe complaint alleges, and the answer denies, that anadmitted supervisor, S. D. Leftwich. in October 1977 toldemployees they would not receive a wage increase untilthey got rid of the Union and in November distributed let-ters which encouraged employees to get rid of the Unionand implied employees would not get a raise until theyabandoned the Union; that another admitted supervisor.C. S. Hooper Ill, in November 1977 encouraged employeesto read the same letters: and that C. S. Hooper. Jr.. inMarch 1978 distributed a letter which threatened employ-ees with loss of a pay increase if the Board found merit inthe charges filed in these cases.As found above. Manager Hooper told Supervisor left-wich at the September 29. 1977. staff meeting in effect thatRespondent could not give the employees a raise withoutgoing through the Union: that if it did that, the men wouldbe getting what they wanted: and that the staff should en-courage the men to support the decertification petition.Employees Woodrow Mason. James Scruggs, TravisJohnson, Bobby Wayne Ashwell. and Michael Reid testi-fied that in mid-October Leftwich told a group of employ-ees they would not get a pay raise as long as they had theUnion. or until the, got rid of the Union.'"On October 24. 1977, Franklin Pond. a unit employeeemployed at Crewe. typed. made copies of. and distributedan unsigned open letter to employees stating in part:What is preventing us as a group, from receiving apay raise?By this time it should be obvious to all that it ismanagement's resentment of unionization that's toblame....Management is not going to give even one inch onthis issue. They are only obligated to bargain in goodfaith, and in good faith they will bargain until dooms-day.... But no one is going to get a raise until theunion is disposed of to management's liking ...Alta Vista employees Robert Blankenship. ('lifford Lee.and James Wolfe testified that in early November Supervi-sor Leftwich handed them copies of this letter, saying thathe had left additional copies on a table for employees topick up. Blankenship testified he had no knowledge ofPond's connection with the letter, and Lee was not ac-quainted with Pond. Employees Ashwell and Johnson testi-4 Based on the corroborative undisputed estimony oi Manager Hooperand Chief Negotiator Larrabee. find. Im agreement with Respondent. thatLarrabee was given full authonty to agree to economic issues, subject only toclearance with Hooper and Respondent's hoard of directors. I conclude thatthe record fails to support the allegation that Respondent failed to designatea representative with authority to agree to economic issues In iew of theUnion's consistent position. on and after November 21. 1977, when the Re-spondent first raised the matter of reevaluating the employees. that it had noobjection and considered the matter to he a management prerogative. nofinding can be based on Respondent's unilateral reevaluation of unit jobh Itherefore conclude that these allegations should he dismissed.l I credit this mutually corroboratise testimony .eftst ich admitted tellingemployees something to this effectfled that when they saw copies of the letter on the table inthe linemen's room. Supervisor Hooper told them that Left-wich had brought them to Alta Vista from Crewe. AltaVista employee Mason testified Supervisor looper told himthat "there were some papers on the desk there that wouldhe interesting to me. e said, 'I think it would be worth-while for you to look at them.' ' Mason also had no knowl-edge that Pond had drafted the letter.'" I find no merit inRespondent's contention that the conduct of Leftwtch andHooper should be discounted because it was ,e nnimis,and they were low-level supervisors. Although the' werefirst-level supervisors, and employees on occasion kiddedHooper about signing a union card. Hooper is the son ofthe co-op manager, and eftwich was following through onthe manager's policy statement made at a staff meeting.The employees could therefore reasonably assume that thesupervisors were reflecting company policy, as indeed theywere. Nor in the circumstances do I consider SupervisorHooper's statement to two employees that he had nothingto do with the letter or that he wanted to remain neutral inthe union matter to constitute adequate disavowal by himor by Respondent of his conduct. Moreover. it does notsignify that employee Pond made no secret that he wasantiunion and the author of the letter or that he isited theAlta Vista premises a month or so later. in l)ecember 1977.to gage employee sentiment for abandoning the I nion. Bythat time the two supervisors had already impressed theemployees with the necessity of getting rid of the I nion inorder to get a pay raise.Accordingly, I find that in mid-Octoher 1977 SupervisorI.eltwich told employees the! would not receive a wage in-crease until they got rid of the nion. I also find that inearly November 1977 Supervisors I.eftwich and tHooperadopted and sponsored statements to the same etfhct inPond's letter. I conclude that Respondent thereby inter-fered with its emplo'ees' Section 7 rights in violation ofSection 8(a)( I and made clear to the emplo, ecs its deternii-nation not to hbargain n good faith with the Ulnion. i vio-lation of Section X(a)(5). as alleged in the complaint.l'As stated above. Manalger looper included in his lettersof March 15. 1978. infornling all unit employees of the payand benefit increases unilaterally granted a paragraph tothe effect that ''an' future negative rulings by the NationalLabor Relations Board lmay force the Cooperative to with-draw this pay increase." As no explanation for this asser-tion has been offered by Respondent, and as the Board hasnever been known to penalize employees for unfair laborpractices committed by their employer. it can only be as-sumed this remark was intended as a threat to rescind theincreases granted if Respondent was found to have violatedthe Act and thereby to intimidate employees and dissipatesupport for the Union. I conclude that the statement was aviolation of Section 8(a)( I) and (5).'"" I credit this mutually crroborative testimony by the General ( ounsel'switnesses and discredit L.eftwlch's denial that he ever saw this letter. Super-visor Hooper did not estit'I have read with interest 1. R B s Re,nolds Intrnaiionai Pen (nm-panm. 162 F.2d 680 (7th ('ir 19471); Neada Tan, and (asing. 144 NL.RB 123(1963)1: and The Brden (companv,. 142 NlRB 364 11963). to, which the Re-spondent has directed ma attention. hut find that those cases are distinguish-ahle on their facts.' See ega Indusrie.s, Inc-. 207 Nl RB 14 (1973)399 DECISIONS ()F NATIONAL LABOR RELATIONS BOARDC. ermination of Michael ReidThe complaint alleges that Reid was terminated on Octo-her 25,. 1977, because of his leadership of employee unionactivities and to undermine support for the Union. Respon-dent contends he was terminated because he refused a pro-motion and was insubordinate to Manager Hooper.'"Respondent hired Reid on October 27, 1970, as an ap-prentice lineman. It promoted him and granted him wageincreases on a regular basis until September 15. 1976, whenhe was made a serviceman-working foreman at Alta Vista.Reid made the initial contact with the Union and passedout authorization cards among the Alta Vista employees.At the eligibility hearing held on the petition in the RCcase, Reid told Manager Hooper he had started the Unioncampaign and would see it through. At about the sametime, at a meeting the hoard of directors held with the em-ployees "to find out how the employees were thinking"about the Union, Reid announced that he knew he wouldbe fired for it, but he was the one who started the Union.Reid served as the union observer in the Board election.Alter the certification he was a member of the union nego-tiating team and attended all sessions held in Crewe. Afterthe sessions were transferred to Richmond, he attendedonly one. as it was too far for him to travel.At a stafll meeting held on August 27. 1976, ManagerItooper made the statement that Reid and several othernamed employees were not to he entrusted with collectingproxies for a forthcoming annual meeting when some of themembers planned to try to oust the management and direc-tors, because Reid "had not been representing manage-ment" in that he had made comments that employees werenot treated fairly and admitted he started the Union. Atanother staff meeting held over a year later, on September29, 1977. referred to above. Hooper expressed regret thatfew if any Alta Vista employees had attended the annualmeeting that year, and "he feels that the attitude of the menup there will remain the same as long as Mr. Reid has thecontrol that he now has."In October 1977 Reid had been a serviceman-workingforeman for about I year, with the lowest pay rate, whileothers had been in that classification 20 to 25 years. OnOctober 11, 1977, Reid reported to Manager Hooper's of-fice in Crewe as instructed by Supervisor Leftwich. Whenhe arrived, Hooper informed him the superintendent ofconstruction at the eastern division, Crewe, was retiring;Frank Cassada was being moved up to that position: andpromotion to Cassada's job of assistant supervisor of theeastern division was being offered to Reid. Hooper ex-plained some aspects of the job, one of which was that Reidwould have to move to Crewe. Reid asked if he had achoice in the matter, and Hooper said he did, and althoughHooper felt he should accept the position, he would not befired if he did not accept it. Reid responded that he did notwant the job, as he had no wish to move his family. Hooper1' Where accounts differ, I credit Reid over Manager Hooper and Assist-ant Manager Southworth, as his demeanor was that of more trustworthywitness I have heretofore credited employees over Manager Hooper. Hisand Southworth's accounts of these events were inconsistent and contradic-tory.said if he turned the job down, it might never be offeredhim again. Reid remarked it was just as well, as he wassatisfied with the job he had and was not overly ambitiousand did not want to be a supervisor. Reid added that he feltthe men would lose respect fbr him if' he left them withoutany union leadership to better himself. Hooper advisedReid not to decide that day, but to discuss it with his wifeand let him know the following Monday. October 17. Reidthanked Hooper for the offer and promised to think it over,but said he did not think he would change his mind. There-after, on Thursday, October 13, Reid asked General Super-intendent Ferrell to tell Hooper he had thought it over anddiscussed it with his wife, and they had decided it was bestfor him to stay where he was, and he did not want the job.The following Monday, October 17, Reid stayed homesick. Manager Hooper telephoned him there during the dayand said he had caught hell for offering Reid the supervi-sor's job without considering anyone else, and he had de-cided to train three men for 60 to 90 days for the job andthen choose a supervisor from the three. Reid said he couldsee no point in taking the training, as he would not acceptthe job, but Hooper told him the decision stood.Reid thereafter consulted an agent of the Board, tellinghim Reid felt he was being promoted to get him out of thebargaining unit and to bust the Union. of which Reid wasthe leader among the employees, and asking whether hecould refuse the promotion without being fired. The agentadvised that the (Company could force him to take thetraining, and he should notify' them he would not refuse todo so and keep notes on what happened. and if he was firedhe probably would have a case.Reid thereupon addressed a letter to Manager Hooper,dated October 17. 1977. in which he declared that he wouldtake the training under protest, as he had no intention ofaccepting a promotion to assistant supervisor. RemindingHooper of his promise not to fire Reid for refusing the pro-motion, Reid wrote he thought it was offered for the wrongreasons; that "I can't agree with the way management oper-ates and I want no part of it, regardless of the money"; andthat it would be a waste of the cooperative's time andmoney to force him to take the training.Hooper's reply was dated October 19. 1977. Assertingmanagement's right to make employee job assignments.Hooper wrote, in part:Accordingly, if you are unwilling to accept the assign-ment which was addressed with you it will be neces-sary for us to accept your resignation. While I realizethat I did tell you that you would not be forced toaccept the position, I feel that it is totally appropriatefor me to require you to take the training program. Imust also add that I find your comments about man-agement offensive and detrimental to the interests ofthe Cooperative. Because of your feeling about the Co-operative and your attitude toward taking this train-ing, the best interests of the Cooperative and all con-cerned would be best served by your resignation.If you remember we have previously accepted resigna-tions from employees who has refused assignments totake training programs, therefore, this action is not in-consistent with any previous management decisions.400 SOUTHSIDE ELECTRIC ('(X)PLRATIVEReid's second letter to Hooper was dated October 20.1977, and stated. in part, as follows:First. let me say that I have not refused to take thetraining program you suggested. and I fully intend tocomplete the training. I just do not want a promotionout of the bargaining unit. I am ready to start thetraining as scheduled on October 31st.I feel that the only reason I was offered this job wasto set me up to be fired at a later date, and to break upthe union, since I was mainly responsible for organiz-ing the union and am on the negotiating committee. Icannot understand why you would even want me onyour management staff.I have always enjoyed the work that I have donehere, and have never worked with a finer group ofmen. I like my job so much that I don't want to give itup for a supervisory job. I'm sure you will agree that Ihave always done a good job.As far as me having a had attitude toward the Coop-erative, if you will check the area around Brookneal,Appomattox, Gladys and the other areas I work. I amsure you will find I get along with the consumers quitewell.I had always thought you were a man of your wordand when you said I didn't have to accept the promo-tion and wouldn't be fired, I took you to mean it.Finally, let me say, I am not going to resign: now orever.Hooper wrote as follows in his final letter to Reid. ofOctober 24, 1977:After analyzing your letter of October 17 again andsince you refuse to accept the assignment and use thetraining afforded you to help the Cooperative I haveno other alternative but to accept your resignation.Since you have so emphatically stated that you will notresign. I am terminating your employment as of Octo-ber 25 with pay through November 3 which is twoweeks notice from the date of may letter of October 19.I am having this letter delivered to you by Mr.Southworth and Mr. Ferrell a I see no reason to pro-long this any longer as we have to make other arrange-ments by your not accepting your responsibility.Hooper testified that he urged Reid to take the promo-tion at the initial interview and during the subsequent tele-phone conversation, even though Reid had been tight,trembling, and shaking. "just like a blownup bull frog," atthe interview and had told him to his face Reid did not likeHooper personally; that even after receiving Reid's first let-ter saying he did not want any part of management and didnot agree with management, no final decision had beenmade; and that when Hooper wrote his first letter to Reid,Hooper was expecting Reid to accept the assignment, andReid still could have accepted the job and could haveavoided being fired by doing so. Hooper also testified thathe had in mind all along training three to five people for thesupervisor position, but that Reid was so upset at the inter-view that Hooper did not tell him about that until the tele-phone conversation.The day Hooper sent his first letter to Reid, he sum-moned another Alta Vista employee, named Eades, as oneof the others to be trained. telling ades the training swasfor the job of assistant supervisor in either Crewe or AltaVista, Hooper testified. Hooper continued that Fades ex-pressed willingness to accept any training or any positionoffered, so Hlooper abandoned the idea of training anyother employees and selected Eades as the man for thetraining course and the job even though lhooper had beentold ades had accompanied Reid when he made the initialcontact with the Union. ades was eventually assigned asassistant supervisor at Alta Vista, and Hooper's son wastransferred to the assistant supervisor position at ('rewe,where his home was. looper declared that although henever told Reid about it. he intended all along the placeReid in Alta Vista, and not in Crewe as he told Reid, i hehad proven satisfactory in the job.When asked pointblank the reasons tor Reid's ternlina-tion, Hooper responded,Well, in the first letter, that paragraph where he said hedidn't want any part of management, didn't agree withmanagement, and such as that, and that he would notaccept the assignment, and if trained. he would notaccept the assignment. He didn't want that. And I de-cided I would ask him for his resignation on insubordi-nation and refusing to accept the assignment ..andmy interpretation of the [letter] is that he told mewhere to go and he didn't want any part of manage-ment and the Co-op and that's what I consider to beinsubordination, plus his conversation.Hooper claimed he had previously fired an apprenticenamed Elwood Dalton for refusing to take tramiing and anemployee named West for heckling the instructor in a train-ing class.Assistant Manager R. V. Southworth. whom Hooperclaimed to have consulted along with other staff membersabout Reid, testified it was company policy to dischargeany' employee who refused a position, although the policyhad not been previously invoked during the 7 years he hadbeen assistant manager, as there had been no occasion toinvoke it. When asked about West and Dalton, Southworthsaid West had been discharged. without giving a reason, buthe could not identify Dalton. When asked about HowardScruggs, a 30-year employee who Reid testified had turneddown several offers of a supervisory position without beingdisciplined, Southworth agreed that Scruggs had beenasked if he was interested in a promotion and had repliedhe was not, as he did not want the responsibility. South-worth distinguished Scruggs' situation from Reid's on theground that Scruggs was not asked to take any training.Conceding that Reid had not refused to take training,Southworth pointed out that Reid said he would take thetraining only under protest. Southworth then indicated thatthe Scruggs offer may only have been proposed by a super-intendent and that Hooper may have overruled the sugges-tion before the offer was made. Southworth testified Reid'sdemeanor was insubordinate in his intitial interview withHooper and that he was insubordinate in making thecharge in his October 20 letter that he was offered the pro-motion to break up the Union and in commenting in one ofhis letters that he was selected because of his union activi-ties.401 DI)('ISIONS OF: NATIONAI. LABOR REI.ATIONS BOARDAlthough the co-op claimed before the Virginia Employ-ment Commission that Reid was discharged for insubordi-nation in refusing to take advancement. Reid was not dis-qualified for unemployment compensation. He crediblytestified that the commission's ruling on the co-op's objec-tion was the first time he heard of insubordination as thereason for his termination.Respondent contends that in view of its knowledge ofReid's union leadership. it could have discharged him fo)rthat reason, had it wished to do so, during the summer of1977, when it suspected him of being the leader of an em-ployee movement to refuse to answer emergency calls, andpoints out that it did not discharge him then, but on thecontrary promoted him in September 1976. Respondentalso relies on Hooper's testimony that when Reid refusedthe position. he assigned Eades to the assistant supervisoryjob knowing of his union activity. It insists Reid was se-lected for promotion on the basis of merit, that it was obvi-ous to management that his acceptance of' the trainingwhile refusing the promotion was a ruse, and that he wasfired for this conduct and for making insubordinate re-marks. I find no merit in these contentions.Initially, Reid was an unlikely choice for supervisor inview of his junior status on the serviceman-working tbre-man seniority roster and pay scale, Hooper's refusal to en-trust the collection of proxies to him because of his champi-onship of employee complaints and initiation of the unioncampaign. and Hooper's criticism of his control over theAlta Vista employees. Reid was nevertheless selected, andHooper's conduct toward him thereafter continued to lackrationality.Thus, Hooper insisted that if Reid had accepted the pro-motion, he intended all along to station Reid in Alta Vista,near his home, so he would not have to move his family,but Hooper led Reid to believe that promotion would entaila move to Crewe even after Reid expressed his disinclina-tion to move. I find this inconsistent with any real desire orintent to have Reid accept the position. Similarly inconsis-tent with any such intent was Hooper's assuring Reid hewould not be fired if he refused the promotion, therebylulling Reid into believing he could decline with impunity,and then demanding his resignation for declining.Hooper also claimed that he planned from the first tomake the same offer to several other employees, in additionto Reid, and send them all through a training course andthen choose a supervisor from the group based on perform-ance and training. And yet, here again, he led Reid to be-lieve, in the interview, that he was the final and only choiceand took no steps toward selecting anyone else until severaldays later, after Reid had three times refused the supervi-sory position despite Hooper's pressuring him to accept it.As this is so improbable, and as no group training was everactually carried out, I do not believe there ever was such aplan. It appears more probably an afterthought to justifythe unlikely choice of Reid for supervisory status.In addition, Hooper's explanation of his motives for thetermination were wholly inconsistent and confused. Heclaimed that despite what he considered to be Reid's insub-ordination at the interview and in his October 17 letter, anddespite Hooper's request for Reid's resignation in his ownOctober 19 letter in which he referred to Reid's allegedlyoffensive comments, Hooper still at that time expected Reidto accept the promotion, and Reid could have even thenavoided termination bh doing so. And yet Hooper in givinghis reasons for terminating Reid 5 days later went back tothe remarks made by Reid in their conversation, criticizingReid's demeanor at the interview: remarks made in Reid'sOctober 17 letter: and Reid's refusal to accept the assign-ment. In Hooper's letter of October 19, he implied thatReid had refused to take the training offered him, eventhough Reid had never refused to take it. and then in Hoop-er's final letter of termination, he based his action on Reid's"refusal to accept the assignment and use the training af-forded," thereby impliedly acknowledging that Reid didnot refuse the training. No reference was made to Reid'salleged insubordination. offensive comments, or demeanorin Hooper's termination letter. Southworth's description ofReid's alleged insubordination was, of course, inconsistentwith Hooper's. In any event, insubordination was nevermentioned to Reid, who first heard of this charge throughthe unemployment compensation commission.In addition. Hooper's and Southworth's attempts to es-tablish a prior practice and like treatment of other employ-ees in Reid's situation failed. Thus, the alleged discharge ofWest, for heckling an instructor, does not appear to be ap-posite, and the discharge of Dalton, for refusing training,was quite different, as he was an apprentice. In any event, Ido not understand Respondent's contention to be that Reidwas discharged for refusing to be trained, and he clearly didnot refuse. It is equally clear that employee Scruggs' situ-ation was similar to Reid's and that he was treated differ-ently by not being disciplined when he refused to accept apromotion to supervisor.I therefore find that Reid was not terminated fr the rea-sons advanced by Respondent. Why, then, was he termi-nated?The record is replete with evidence of Respondent's hos-tility toward the unionization of its employees, its resent-ment of its obligation to bargain, and, as I have found. itsfixed determination not to consummate a collective-bar-gaining agreement. Also, Respondent admits being wellaware of Reid's outstanding position as the union leaderamong the employees. By contrast, even if Hooper knewthat Eades had accompanied Reid when he made the firstcontact with the Union, which I doubt. there is no indica-tion that Eades took an active part in the union activityafter that: he certainly was not a member of the employeenegotiating team, as Reid was. Nor is Respondent's previ-ous failure to treat Reid unfairly and in his compelling sig-nificance, as it was not until the fall of 1977 that union-management relations began to approach a crisis, broughton by the Respondent's continued delaying tactics and pro-longed bad-faith refusal to make a counterproposal and theattempts by supervisors, at the prompting of' ManagerHooper. to coerce the employees into abandoning theUnion. The discharge of the union leader undoubtedly wastimed to coincide with Respondent's other actions in dero-gation of the Union.In view therefore of Reid's leadership in the union ac-tivity and negotiations, the disparate treatment affordedhim, Respondent's antiunion animus, the timing of the ter-mination for maximum impact on employees' support forthe Union, and the falseness of the reasons given by Re-402 SOUTHSIDE ELECTRIC (X)PERAFIVEtspondent, I find that the reasons were a pretext to concealRespondent's true motive in terminating Reid. which wasto discourage union activity among the employees and un-dermine their support of the Union. I conclude that Re-spondent thereby violated Section 8(a)( 1. (3). and (5) of theAct, as alleged in the complaint.IV. RM:Ii)YHaving found that Respondent has engaged in unfair la-bor practices in violation of Section 8(a)(1). (3). and (5) ofthe Act, I shall recommend that it cease and desist there-from and. in view of the nature and extent of the violations.from any interference with the rights of its employees guar-anteed by Section 7 of the Act20and that it take certainaffirmative action designed to effectuate the policies of theAct.Having found that Respondent violated Section 8(a)(1).(3), and (5) by terminating Michael Reid. I shall recom-mend that it offer him immediate, full, and unconditionalreinstatement to his former job or, if his job no longer ex-ists, to a substantially equivalent job, without prejudice tohis seniority or other rights and privileges, and make himwhole for any loss of pay suffered on and after October 25.1977, in the manner described in F W Woolworth Com-pany, 90 NLRB 289 (1950), with interest.2'Having found that Respondent engaged in bad-faith bar-gaining on and after May I, 1977. by limiting the frequencyand duration of negotiating meetings. refusing for 7 monthsto submit an economic proposal, withdrawing recognition.and unilaterally granting increases in wages and benefits. Ishall recommend that it recognize the Union and upon re-quest bargain in good faith and execute a written contractincorporating any agreement reached. As requested by theGeneral Counsel, I recommend that the initial certificationyear be extended for an additional year, from the com-mencement of bargaining pursuant to this recommendedOrder.22In addition, in my view the recommendations detailedabove are really inadequate remedies for violations of thelaw as flagrant as those committed by Respondent and tendto unjustly reward Respondent for its unlawful delayingtactics at the unit employees' expense. Unlike other cases.2here there is evidence specifically showing the extent of Re-spondent's gain and the employees' loss as a result of Re-spondent's refusal to bargain in good faith with the Union.Thus, the evidence shows that Respondent effected pay in-creases of 6,72 percent, a total of three additional holidays,and an increase in Respondent's contribution to employees'hospitalization benefits from 50 to 75 percent on November1, 1976, for nonunit employees and that it effected addi-tional pay increases of 7 percent on November 1, 1977, fornonunit employees. Without doubt, Respondent, had it notdetermined against bargaining in good faith with the"2N.L.R.B. v. Entwistle Mfg. Co. 120 F.2d 532 (4th Cir 1941\.2' See Florida Steel Corporation, 231 NLRB 651 (1977), and Isis Plumbingd Heating Co., 138 NLRB 716 (1962).22 Glomac Plastics, Inc., 234 NLRB 1309 (1978).2 Winn-Di.xie Stores. Inc., 224 NLRB 1418 (1976), enfd. as modified 567F.2d 1343 (5th Cir. 1978); Tiidee Products. Inc.. 194 NLRB 1234 (1972).enfd. as modified 502 F.2d 349 (D.C. Cir. 1974).Union. would have had its job reevaluation program andpay scale in place by May 1. 1977. when economic issuessere scheduled for negotiations, and would have offeredthe Union at least as much as it had previously grantednonunit employees and raised its offer to match the increasegranted nonunit employees on November 1,. 1977. 1 shalltheretiore recommend that in order to effectuate the policiesof the Act and insure good-faith bargaining in the uture,Respondent make all unit employees whole for the lossesthey suffered by reason of Respondent's refusal to bargainin good faith with their certified representative. hb paOlingeach of them an amount of money representing pa min-crease of 6.72 percent, giving them three additional holi-days a ear, and increasing Respondent's contribution totheir hospitalization insurance from 50 to 75 percent. fromMa I,. 1977. until February 25, 1978: plus an amount rep-resenting an additional pas increase of 7 percent rom No-vember 1, 1977. until February 25, 1978: plus interest.4Comparable amounts shall be added to the backpay paid toMichael Reid. Nothing in my recommended remedy shallbe taken as justification foir reducing the wages or benefitspresently enjoyed by any of Respondent's employees or asrequiring Respondent to make any concession or agree toany proposal, in compliance with the bargaining order rec-ommended herein.Upon the foregoing findings of fact and conclusions oflaw, and the entire record, and pursuant to Section I(c) ofthe Act. I hereby issue the following recommended:ORDER2'The Respondent, Southside Electric C(ooperative. Inc.. ofAlta Vista and Crewe, Virginia, its officers, agents, succes-sors, and assigns, shall:I. Cease and desist from:(a) Discouraging membership in International Brother-hood of Electrical Workers Local Union 467. or any otherlabor organizatlon, by discharging or otherwise discriminat-ing against employees in regard to hire or tenure of employ-ment or any other term or condition of employment.(b) Telling employees they will not receive a wage in-crease until the) abandon the Union.(c) Threatening to withdraw benefits enjoyed by employ-ees if the Board finds that Respondent has violated the Na-tional Labor Relations Act, as amended.(d) Failing and refusing to recognize and bargain collec-tively in good faith with International Brotherhood of Elec-trical Workers Local Union 467 as the exclusive collective-bargaining representative of the appropriate unit describedbelow, by limiting the frequency and duration of bargainingmeetings, unreasonably delaying the making of counterpro-posals, withdrawing recognition from the Union, unilater-ally increasing wages and benefits, threatening employees.or discharging union leaders:,4 See Florida Steel Corporation, uprau, and Isis Plumbing & Heatung (ompan, supra.25 In the event no exceptions are filed as provided b Sec 124 of theRules and Regulations of the National Latxr Relations Board, the findings.conclusions, and recommended Order herein shall, as provided n Sec 102.48of the Rules and Regulations. b) adopted h the Board and become itsfindings, conclusions, and Order. and all objections thereto shall be deemedwaived for all purposes403 )l.( ISIO()NS OF NATIONAL LABOR REI.ATIONS BOARI)All construction and maintenance employees em-ployed at the Respondent's Alta Vista, Va. and Crewe,Va. fcilities including servicemen-working foremen.first class linemen, second class linemen, apprenticelinemen, groundmen, warehouse clerks, auto me-chanic, auto mechanic helper. annex janitors, electricaltechnician, radio-meter technician, truck driver, workorder construction clerk, night dispatchers, and right ofway inspector; hut excluding all part-time day dis-patchers, office clerical employees, engineers, guardsand supervisors as defined in the Act.(e) In any other manner interfering with, restraining, orcoercing its employees in the exercise of' the rights guaran-teed them by Section 7 of the Act.2. Take the bllowing affirmative action designed to ef-fectuate the policies of the Act:(a) Offer Michael Reid full, immediate, and uncondi-tional reinstatement, and make him whole with interest, inthe manner described in the remedy section of this Deci-sion.(hb) Make whole the employees in the unit fobund appro-priate herein fr the monetary losses they suffered as a re-sult of Respondent's refusal to bargain in good faith withthe Union as required by the remedy section of' this Deci-sion.(c) Upon request, recognize and bargain collectively ingood faith with the above-named labor organization, as theexclusive representative of its employees in the above-de-scribed appropriate unit, concerning rates of pay, wages,hours of work, and other terms and conditions of employ-ment and, if an understanding is reached, embody such un-derstanding in a signed agreement.(d) Preserve and upon request make available to theBoard or its agents for examination and copying all time-cards; payroll, social security, and personnel records andreports: and all other records necessary to determine theamount of backpay due under this order.(e) Post at its places of business in Alta Vista and Crewe,Virginia, copies of the attached notice marked "Appen-dix."26Copies of the notice, on fo, ins provided by the Re-gional Director for Region 5, shall be signed by an autho-rized representative of Respondent, posted by itimmediately upon receipt thereof, and maintained for 60consecutive days thereafter in conspicuous places where no-tices to employees are customarily posted. Reasonable stepsshall be taken to insure that the notices are not altered,defaced, or covered by any other material.(f) Notify the Regional Director for Region 5, in writing,26 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."within 20 days from the date of' this Order, what steps theRespondent has taken to comply herewith.Ir IS FIt RIER (}RI)RI) that all allegations not specifi-cally found herein are dismissed.APPENDIXNOI( l ITo EMPIo YI tISPosItii) BY ORDE)R O()F 11NAII()NAI l.ABOR RIL.AII()NS BOARDI)An Agency of' the United States GovernmentWtI Will N discourage membership in Interna-tional Brotherhood of Electrical Workers Local Union467. or any other labor organization, by discharging orotherwise discriminating against employees in regardto hire or tenure of employment or any other term orcondition of employment.Wi Wn.l. Not tell employees they will not receive awage increase until they' abandon the above-namedUnion.Wt wiL. Nt threaten to withdraw benefits enjoyedby employees if the National l.abor Relations Boardfinds that we have violated the National Labor Rela-tions Act.Wt Wil.. NOI fail or refuse to recognize and bargaincollectively in good faith with International Brother-hood of Electrical Workers Local Union 467, as theexclusive collective-bargaining representative of ouremployees in the appropriate unit, by limiting the fre-quency and duration of bargaining meetings, unrea-sonably delaying the making of counterproposals,withdrawing recognition from the Union, unilaterallyincreasing wages and benefits, threatening employees,or discharging union leaders.WL wNi. NO] in any other manner interfere with,restrain, or coerce employees in the exercise of' therights guaranteed them in Section 7 of the NationalLabor Relations Act, as amended.WE wi.L. offer Michael Reid full, immediate, andunconditional reinstatement and make him whole,with interest.W winL.t. make whole the employees in the appro-priate unit for the monetary losses they suffered as aresult of our refusal to bargain in good faith with theabove-named Union.WE WiLt recognize and, upon request, bargain col-lectively in good faith with the above-named labor or-ganization, as the exclusive representative of our em-ployees in the appropriate unit, concerning rates ofpay, wages, hours of work, and other terms and condi-tions of employment and, if an understanding isreached, embody such understanding in a signedagreement.SOUITHSIDE ELE(CTRIC COOPERATIVE. IN(C.404